This is one of the so-called Utica bridge cases and its decision is controlled by the decisions in the Morrissey and Farmer cases. Claimant was eight years of age at the time of the accident, and was underneath the bridge. A part of the bridge fell upon her, her left leg was fractured near the hip. She was in bed eight weeks, and used crutches for a month. There is a shortening of about an inch with a limited motion in the flexing of the knee. Claimant is lame. It is the judgment of the Court, that the claim be denied, without prejudice to the right of claimant to present her claim to the legislature, and with the statement, that if it were within our power, we would award to claimant the sum of twenty-five hundred dollars.